DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohshi Katoh et al. U.S. Patent 9,950,646 B2 (Katoh) in view of Hiroshi Mizobata U.S. Patent 8,807,594 (Mizobata) further in view of Osamu Fukawatase U.S. Patent Publication 2014/0300088 A1 (Fukawatase).
Regarding claim 1, Katoh discloses a vehicle seat comprising: a seatback main frame (Element 32) fixed to seat cushion frames (Element 18) and extending upwards; and 5a seatback subframe (Element 34) swingable laterally of a vehicle with respect to the seatback main frame, a backrest being attached to the seatback subframe (Figure 4).  Katoh does not directly disclose side airbag modules attached to the seatback subframe at side edges.  Mizobata discloses a vehicle seat comprising a seatback subframe (Element 2A and 7); wherein side airbag modules are attached to the seatback subframe at a side edge (Figure 5 Element 9).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Katoh as taught by Mizobata to include Mizobata’s side 
Katoh in view of Mizobata does not directly disclose the side airbag modules to be attached to the seatback subframe at side edges.  Fukawatase discloses a vehicle seat comprising airbag modules that are attachedot the side edges of the subframe ([0106]; Figure 6). 
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Katoh in view of Mizobata as taught by Fukawatase to include Fukawatase’s airbag modules on subframe side edges.  Such a modification would provide additional airbag modules on both sides of the edges of the seat to enhance the protection of the user.  
Regarding claim 2, Katoh in view of Mizobata in view of Fukawatase discloses the vehicle seat wherein 10the seatback subframe is positioned further towards a front of the vehicle than the seatback main frame, and the seatback main frame comprises airbag receiving portions behind the side airbag modules, the airbag receiving portions extending laterally of the vehicle (Figure 5 Element 9 is behind Element 2 and 7, Mizobata).  

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 6 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN H KIM/Primary Examiner, Art Unit 3636